Russell, J.
The evidence showing that the employees of a lumber company which operated a tram railroad had been expressly forbidden to allow any person not an employee of the company to ride upon its engines or ears, a person who was not an employee of the company could not recover for injuries received while riding upon one of its engines at the invitation or by the permission of the fireman and the engineer. Morris v. Ga. R. Co., 131 Ga. 475 (62 S. E. 579); Smith v. Western & Atlantic R. Co., 134 Ga. 216 (67 S. E. 818).

Judgment affirmed.

Action for damages; from city court of Cartersville—Judge Foute. December 2, 1911.
. G. H. Aubrey, for plaintiff.
Neel & Neel, for defendant.